Case 2:19-cv-07448-BRM-CLW Document 5 Filed 03/28/19 Page 1 of 1 PageID: 12




                                        UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY
                                              NEWARK DIVISION

 ----------------------------------------------------- X
LERNER, DAVID, LITTENBERG,
KRUMHOLZ & MENTLIK, LLP

                                   Plaintiff,                  Civil Action No.: 2:19-cv-07448 WHW-CLW

v.
                                                                    APPEARANCE OF COUNSEL
HYPERLYNC TECHNOLGIES, INC.,

                                   Defendant.
 ----------------------------------------------------- X

To:        The Clerk of the Court and all parties of record

           I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for the Defendant, Hyperlync Technologies, Inc.

                                                                Vyzas & Associates, P.C.

Dated: March 28, 2019                                           /s/ Brian T. Flanagan
                                                     By:        Brian T. Flanagan, Esq.
                                                                20 Oakland Avenue
                                                                Jersey City, New Jersey 07306
                                                                Tel: (201) 216-0800
                                                                Fax: (201) 630-4070
                                                                brian@vyzaslaw.com

                                                                Attorneys for the Defendant,
                                                                Hyperlync Technologies, Inc.




Appearance of Counsel - BTF.docx


                                                           1
